          Case 2:19-bk-14693-BR Doc 3 Filed 04/27/19 Entered 04/27/19 21:34:07                                              Desc
                              Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-14693-BR
Got News, LLC                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 2                          Date Rcvd: Apr 25, 2019
                                      Form ID: 309C                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 27, 2019.
db             +Got News, LLC,   5812 Temple City Blvd, #402,    Temple City, CA 91780-2112
39508811       +CCJ Strategies, LLC,   5812 Temple City Blvd #402,    Temple City, CA 91780-2112
39508813       +Jerome Vangheluwe,   Attn Raechel M Badalamenti,     c/o Kirk Huth Lange & Badalamenti,
                 19500 Hall Rd Suite 100,    Clinton Township, MI 48038-5317
39508812       +Jerome Vangheluwe,   Attn Andrew B Sommerman,     c/o Sommerman McCaffity & Quesada,
                 3811 Turtle Creek Blvd Suite 1400,    Dallas, TX 75219-4492
39508815       +Joel Vangheluwe,   Attn Raechel M Badalamenti,     c/o Kirk Huth Lange & Badalamenti,
                 19500 Hall Rd Suite 100,    Clinton Township, MI 48038-5317
39508814       +Joel Vangheluwe,   Attn Andrew B Sommerman,     c/o Sommerman McCaffity & Quesada,
                 3811 Turtle Creek Blvd Suite 1400,    Dallas, TX 75219-4492
39508809      ++LOS ANGELES COUNTY TREASURER AND TAX COLLECTOR,    ATTN BANKRUPTCY UNIT,    PO BOX 54110,
                 LOS ANGELES CA 90054-0110
               (address filed with court: Los Angeles County Tax Collector,     PO Box 54110,
                 Los Angeles, CA 90054-0018)
39508816       +Randazza Legal Group PLLC,    Attn Marc J Randazza,    2764 Lake Sahara Dr Suite 109,
                 Las Vegas, NV 89117-3400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jtedford@dgdk.com Apr 26 2019 03:00:41      John N Tedford,
                 Danning, Gill, Diamond & Kollitz, LLP,    1900 Avenue of the Stars 11th Fl,
                 Los Angeles, CA 90067
tr             +EDI: BWHAVERY.COM Apr 26 2019 06:58:00      Wesley H Avery (TR),
                 758 E. Colorado Blvd., Suite 210,    Pasadena, CA 91101-5407
smg             EDI: EDD.COM Apr 26 2019 06:58:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             E-mail/Text: finance.bankruptcy@lacity.org Apr 26 2019 03:00:47       Los Angeles City Clerk,
                 P.O. Box 53200,   Los Angeles, CA 90053-0200
39508806        EDI: EDD.COM Apr 26 2019 06:58:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 82680,   Sacramento, CA 94280-0001
39508807        EDI: CALTAX.COM Apr 26 2019 06:58:00      Franchise Tax Board,   Bankruptcy Section, MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
39508808        EDI: IRS.COM Apr 26 2019 06:58:00      Internal Revenue Service,   PO Box 7346,
                 Philadelphia, PA 19101-7346
39508809        E-mail/Text: bankruptcy@ttc.lacounty.gov Apr 26 2019 03:00:53
                 Los Angeles County Tax Collector,    PO Box 54110,   Los Angeles, CA 90054-0018
39508805       +E-mail/Text: USTPregion16.LA.ECF@USDOJ.GOV Apr 26 2019 03:01:18
                 Office of the United States Trustee,    915 Wilshire Blvd., Suite 1850,
                 Los Angeles, CA 90017-3560
39508810        EDI: CALTAXFEE Apr 26 2019 06:58:00      State Board of Equalization,
                 Account Information Group MIC 29,    PO Box 942879,   Sacramento, CA 94279-0029
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Franchise Tax Board,   Bankruptcy Section MS: A-340,    P.O. Box 2952,
                   Sacramento, CA 95812-2952
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 27, 2019                                            Signature: /s/Joseph Speetjens
        Case 2:19-bk-14693-BR Doc 3 Filed 04/27/19 Entered 04/27/19 21:34:07                      Desc
                            Imaged Certificate of Notice Page 2 of 4


District/off: 0973-2         User: admin                 Page 2 of 2                   Date Rcvd: Apr 25, 2019
                             Form ID: 309C               Total Noticed: 17

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 25, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
      Case 2:19-bk-14693-BR Doc 3 Filed 04/27/19 Entered 04/27/19 21:34:07                                                                           Desc
                          Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor
                   Got News, LLC                                                                   EIN 47−1862195
                   Name


United States Bankruptcy Court Central District of California
                                                                                                   Date case filed for chapter 7 4/24/19
Case number: 2:19−bk−14693−BR

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Got News, LLC

2. All other names used in the
   last 8 years
3. Address                                   5812 Temple City Blvd, #402
                                             Temple City, CA 91780

4. Debtor's attorney                         John N Tedford                                                       Contact phone 310−277−0077
                                             Danning, Gill, Diamond & Kollitz, LLP                                Email ____________________
    Name and address                         1900 Avenue of the Stars 11th Fl
                                             Los Angeles, CA 90067

5. Bankruptcy trustee                        Wesley H Avery (TR)                                                  Contact phone (626) 395−7576
                                             758 E. Colorado Blvd., Suite 210                                     Email ____________________
    Name and address                         Pasadena, CA 91101

6. Bankruptcy clerk's office                 255 East Temple Street,                                              Hours open:
                                             Los Angeles, CA 90012                                                9:00AM to 4:00 PM
    Documents in this case may be
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact phone 855−460−9641
    at this office or online at
    www.pacer.gov.                                                                                                Dated: 4/25/19

7. Meeting of creditors                      May 29, 2019 at 09:00 AM                                             Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        915 Wilshire Blvd., 10th Floor, Meeting
    questioned under oath by the             so, the date will be on the court docket.                            Room 2, Los Angeles, CA 90017
    trustee and by creditors.
    Creditors may attend, but are not        The trustee is designated to preside at the meeting of creditors.
    required to do so.                       The case is covered by the chapter 7 blanket bond on file with
                                             the court.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.
                                                                                                                                                                  /
                                                                                                               For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
      Case 2:19-bk-14693-BR Doc 3 Filed 04/27/19 Entered 04/27/19 21:34:07                                                                  Desc
                          Imaged Certificate of Notice Page 4 of 4
Debtor Got News, LLC                                                                                            Case number 2:19−bk−14693−BR

9. Creditors with a foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                             extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                       any questions about your rights in this case.


10. Failure to File a Statement        IF THE DEBTOR HAS NOT FILED A STATEMENT AND/OR SCHEDULE(S) AND/OR OTHER REQUIRED
    and/or Schedule(s)                 DOCUMENTS, the debtor must do so, or obtain an extension of time to do so, within 14 days of the petition
                                       filing date. Failure to comply with this requirement, or failure to appear at the initial section 341(a) meeting of
                                       creditors and any continuance, may result in dismissal of the case, unless leave of court is first obtained. If the
                                       debtor's case has not already been dismissed, AND DEBTOR FAILS TO DO ONE OF THE FOLLOWING
                                       WITHIN 45 DAYS AFTER THE PETITION DATE, subject to the provisions of Bankruptcy Code section
                                       521(i)(4), the court WILL dismiss the case effective on the 46th day after the petition date without further notice:
                                       (1) file all documents required by Bankruptcy Code section 521(a)(1); or (2) file and serve a motion for an order
                                       extending the time to file the documents required by this section.


11. Bankruptcy Fraud and               Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud Complaint
    Abuse                              Coordinator, Office of the United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017.

                                                                                                       For more information, see page 1 >




Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
